DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 5 shows items 510 and 530 not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 


Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Claim 9 refers to “the microphone and the speaker” which would better be stated as “the first microphone and the first speaker”.  
Claim 13 states “a first vehicle occupant” in “determining, by the processor, whether the second vehicle occupant is attracting attention from a first vehicle occupant” (fourth indent).  Since “a first vehicle occupant” has already been mentioned in claim 12, this should be “the first vehicle occupant” or “a third vehicle occupant”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 refers to “the received audio input” however this appears to be a different “audio input” from claim 1.  Wording should be added to show this is from the second microphone.
Claim 13 is rejected in an analogous manner.

Claim 7 refers to “the audio augmentation of the received audio input in the second speaker” however this appears to be a different “audio augmentation” from claim 1.  Wording should be added to show this process happens and is sourced from the second microphone.
Claim 13 is rejected in an analogous manner.

Claim 8 states “the vehicle occupant in the vehicle” which is unclear.  A first and second vehicle occupant has previously been mentioned.  It is unclear if this is one of these, all of these, or someone else.  Clarification is needed.
Claim 14 is rejected in an analogous manner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al. (US 20200114834 A1).

Regarding claim 1, Endo discloses an audio communication system for communication between vehicle occupants in a vehicle (see figures 2 and 3), comprising: 
an image capturing device (112 of figure 1) configured to monitor a first vehicle occupant (in seat ST1 of figure 3, monitors all passengers, paragraph [0039]), 
a processor (180) configured to receive an image of the first vehicle occupant from the image capturing device and determine whether the first vehicle occupant (in seat ST1 of figure 3) is attracting attention from a second vehicle occupant (in seat ST4 
a first microphone (114A) associated to the first vehicle occupant configured to receive an audio input from the first vehicle occupant in response to the determination of the first vehicle occupant attracting the second vehicle occupant's attention (example of figure 11, paragraph [0107], “ST1 gets angry and says ‘Taro, please be quiet’”, system captures statement in response to above determination), and 
a first speaker (118H) associated to the second vehicle occupant configured to activate an audio augmentation  of the received audio input (synthesizes sound, figure 10 steps s308 and s316) in the first speaker and output the augmented audio input (see example of figure 11, step s317 of figure 10).


Regarding claim 3, Endo discloses wherein the processor is configured for face and/or lip recognition of the first vehicle occupant (paragraphs [0064] to [0066]).

Regarding claim 4, Endo discloses wherein the processor is configured for determining a position and/or movement of the first vehicle occupant (paragraphs [0033], [0053], and [0064] to [0066], for mouth movement see [0071]).

Regarding claim 5, Endo discloses wherein the image capturing device is further configured to monitor the second vehicle occupant (monitors all passengers, paragraph [0039]).

Regarding claim 7, Endo discloses wherein the audio communication system further comprises a second microphone  (114D of figure 3)  associated to the second vehicle occupant configured to receive an audio input from the second vehicle occupant in response to a determination of the second vehicle occupant attracting the first vehicle occupant's attention (in seat ST1 for example, see example of figure 11, any seat numbers may initiate see figure 10 step s307, paragraph [0101], hear wake up word for second seat from second seat, figure 10 steps s303-s307), and a second speaker  (118C of figure 3) associated to the first vehicle occupant configured to activate the audio augmentation of the received audio input  (synthesizes sound, figure 10 steps s308 and s316) in the second speaker (118C) and output the augmented audio input.

Regarding claim 8, Endo discloses wherein the processor is configured to determine a seating position of the vehicle occupant in the vehicle (figure 10, step s309, paragraph [0053]).

Regarding claim 9, Endo discloses wherein the microphone and the speaker are positioned in proximity of the seating position (see figure 3).

Regarding claim 10, Endo discloses wherein the audio augmentation comprises a controlled increase of the audio input (paragraph [0058], any volume from 0 to 100%) and/or a noise cancellation of the audio input.




Regarding claim 12, Endo discloses an audio communication method for communication between vehicle occupants in a vehicle (see figures 2 and 3), comprising the following step: 
monitoring, by an image capturing device (112 of figure 1), a first vehicle occupant (in seat ST1 of figure 3, monitors all passengers, paragraph [0039]), 
receiving, by a processor (180), an image of the first vehicle occupant from the image capturing device (paragraph [0039]), 
determining, by the processor (180), whether the first vehicle occupant is attracting attention from a second vehicle occupant (in seat ST4 for example, see example of figure 11, paragraph [0101], hear wake up word for second seat from first seat, figure 10 steps s303-s307), 
receiving, by a first microphone (114A) associated to the first vehicle occupant, an audio input from the first vehicle occupant in response to the determination of the first vehicle occupant attracting the second vehicle occupant's attention (example of figure 11, paragraph [0107], “ST1 gets angry and says ‘Taro, please be quiet’”, system captures statement in response to above determination), 
activating an audio augmentation of the received audio input (synthesizes sound, figure 10 steps s308 and s316) in a first speaker (118H) associated to the second vehicle occupant, and 



Regarding claim 13, Endo discloses further comprising the following steps: 
monitoring, by the image capturing device (112 of figure 1), the second vehicle occupant (monitors all passengers, paragraph [0039]), 
receiving, by the processor (180), an image of the second vehicle occupant from the image capturing device (paragraph [0039]), 
determining, by the processor (180), whether the second vehicle occupant is attracting attention from a first vehicle occupant (in seat ST1 for example, see example of figure 11, any seat numbers may initiate see figure 10 step s307, paragraph [0101], hear wake up word for second seat from second seat, figure 10 steps s303-s307), 
receiving, by a second microphone (114D of figure 3) associated to the second vehicle occupant (in seat ST4), an audio input from the second vehicle occupant in response to the determination of the second vehicle occupant attracting the first vehicle occupant's attention (example of figure 11 with seats reversed, paragraph [0107], “ST1 gets angry and says ‘Taro, please be quiet’”, system captures statement in response to above determination), 
activating an audio augmentation of the received audio input (synthesizes sound, figure 10 steps s308 and s316) in a second speaker (118C) associated to the first vehicle occupant, and 


Regarding claim 14, Endo discloses wherein the method further comprises determining the seating position of the vehicle occupant in the vehicle (figure 10, step s309, paragraph [0053]).

Regarding claim 15, Endo discloses wherein the audio augmentation comprises a controlled increase of the audio input (paragraph [0058] , any volume from 0 to 100%) and/or a noise cancellation of the audio input.

Regarding claim 16, Endo discloses a non-transitory computer readable medium storing a computer program comprising program instructions, wherein the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 12 when the computer program is run by the data processing unit (see claim 12 above, see paragraph [0051] for CRM embodiment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 20200114834 A1).

Regarding claim 6, although Endo does not expressly disclose including a rear view mirror (although the examiner assumes that is what is shown in figure 2), the examiner takes official notice that rear view mirrors mounted in the front of a vehicle interior were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to include one in the system of Endo for the benefit of being able to see out a back window without turning your head.  Also, it would have been obvious to one of ordinary skill in the art to try integrating the camera with the rear view mirror.  There are only two options, integrating the two items or not.  The motivation to integrate them would have been to reduce the number of housings from two to one, thereby saving space and giving the driver a clearer view of the road.  Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to further comprise wherein the image capturing device comprises a rear-view mirror configured to be mounted in the front of the vehicle interior.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 20200114834 A1) in view of Hwang et al. (US 20190324279 A1).


Endo does not expressly disclose eye-tracking.  
Hwang wherein a processor (150 of figure 1) is configured for eye-tracking of a first vehicle (see paragraph [0095] for use in vehicle) occupant (via camera 110, also called “gaze tracking”, paragraph [0039], see abstract and paragraphs [0005] to [0007]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the eye-tracking of Hwang in the system of Endo for the benefit of gaining information on the occupant’s intentions.  Therefore, it would have been obvious to combine Hwang with Endo to obtain the invention as specified in claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654